ON MOTION

ORDER

Upon consideration of the parties’ “joint motion to dismiss appeal and remand,” which the court treats as a motion to remand* this case, Technical Witts, Inc. v. Skynet Electronic Co., Ltd., to the United States District Court for the District of Arizona, case no. 04-CV-2025, for further proceedings consistent with the settlement agreement reached by the parties,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.

 The court cannot both dismiss and remand. A remand is necessary to return jurisdiction to the District Court to consider the parties’ motion to vacate.